Defendant has appealed from a judgment in plaintiff’s favor in the sum of $2,878.35, and also from an order denying its motion for a new trial. On December 21, 1939, plaintiff was a passenger in a ear owned and driven by her husband. While the automobile was traveling on the State highway it collided with defendant’s truck, which was parked on the highway a short distance from the brow of a very steep hill. The roadway was covered with ice. Another truck was approaching from the opposite direction so that it was impossible for the operator of the car, in which plaintiff was riding, to pass between the two trucks. The jury found that defendant was negligent. Only questions of fact are involved. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Heffernan, Sehenck and Foster, JJ.